                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


JARED JONES,                               :    CIVIL ACTION NO. 1:16-CV-1535
                                           :
                    Plaintiff              :    (Chief Judge Conner)
                                           :
             v.                            :
                                           :
NANCY A BERRYHILL,                         :
                                           :
                    Defendant              :

                                       ORDER

      AND NOW, this 7th day of May, 2019, upon consideration of plaintiff’s motion

(Doc. 27) for attorney’s fees pursuant to §206(b)(1) of the Social Security Act,

42 U.S.C §406(b)(1), and there being no objection by counsel for the Defendant, it is

hereby ORDERED as follows:

      1.     The Court authorizes a payment to Stephen J. Hogg, Esquire in the

amount of Nineteen Thousand Fifty-Three dollars ($19,053.00), in attorney’s fees

being withheld from Plaintiff’s past-due benefits for court related services; and

      2.     Upon receipt of this sum, Mr. Hogg shall remit Four Thousand Seven

Hundred Thirty-Eight dollars and Eighty-eight cents ($4,738.88) directly to Plaintiff,

representing the sum already paid to Mr. Hogg on Plaintiff’s behalf pursuant to the

Equal Access to Justice Act, 28 U.S.C. §2412.




                                        /S/ CHRISTOPHER C. CONNER
                                        Christopher C. Conner, Chief Judge
                                        United States District Court
                                        Middle District of Pennsylvania
